IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 31 MAP 2015
                              :
              Appellant       :
                              :
                              :
         v.                   :
                              :
                              :
SHAWN PATRICK MCGINNIS, JR.,  :
                              :
              Appellee        :


                                  ORDER


PER CURIAM                                           FILED: August 6, 2015
    AND NOW, this 6th day of August, 2015, the Motion to Quash is GRANTED.